Citation Nr: 1241133	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied service connection for tinnitus.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding the issue of service connection for tinnitus has been obtained.

2.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

3.  Symptoms of tinnitus were not chronic in service.

4.  Symptoms of tinnitus have not been continuous since separation from service.

5.  The Veteran has a current diagnosis of tinnitus.

6.  The Veteran's current tinnitus is not related to exposure to loud noise in service.






CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a December 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the December 2008 letter included notice regarding disability rating and effective date.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the service connection claim for tinnitus, the evidence of record includes the Veteran's service treatment records, January 2009 VA outpatient treatment record, January 2009 VA audiological examination report, and February 2009 VA addendum medical opinion.  The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report and addendum medical opinion are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).  

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The specific dates encompassing the "periods of war" are set by statute, to include the Vietnam Era beginning on February 28, 1961 and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(A) (West 2002) (in the case of a veteran who served in the Republic of Vietnam during that period).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Tinnitus

In a November 2008 statement, via a VA Form 21-4138, the Veteran requested service connection for tinnitus.  In a June 2010 substantive appeal, via a VA Form 9, the Veteran asserted that his noise exposure while on active duty in the infantry should be enough evidence to warrant service connection for tinnitus.  Most recently, the Veteran's representative noted in a September 2011 informal hearing presentation that the Veteran feels strongly that his tinnitus is caused by exposure to acoustic trauma while serving in combat in Vietnam.

At the outset, the Board finds the Veteran was engaged in combat with the enemy in active service during the Vietnam Era and his assertions of record as to exposure to loud noise (acoustic trauma) while in service are consistent with the circumstances of combat service.  The Veteran's combat status is evidenced by receipt of the Combat Infantry Badge (CIB) and military occupational specialty (MOS) as a light weapons crewman.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The credible history of in-service noise exposure presented by the Veteran also includes small arms fire, mortar fire, machine gun fire, bombs, and helicopter noise.  

On the question of whether the Veteran has tinnitus, the Veteran reported at a January 2009 VA audiological examination as to having bilateral and periodic tinnitus with an onset of at least the last 10 years.  The Veteran is competent to provide evidence about observable symptoms, such as ringing in his ears (tinnitus), as it is personal knowledge that came through the use of his senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (recognizing tinnitus as a disorder a veteran is competent to report); Jandreau v. Nicholson, 492 F.3d 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  

Although the Board has found that the Veteran was in fact exposed to loud noise (acoustic trauma) while in service, and there is evidence of a current disability of tinnitus (January 2009 VA examination report) during the appeal period, the Board finds the weight of the evidence demonstrates that symptoms of tinnitus were not chronic in service and have not been continuous since service separation.  On the question of symptoms in service, service treatment records do not reveal any complaints, treatment, or diagnosis of tinnitus.  In fact, a December 1965 record noted review of the head, ears, eyes, nose, and throat (HEENT) revealed the ears was within normal limits.  At the time of separation from service, the August 1967 examination report indicated review of the Veteran's ears was normal and the Veteran was not diagnosed with tinnitus.  On the August 1967 report of medical history, the Veteran also marked "no" for having or ever having had ear, nose, or throat trouble.  Such evidence shows no chronic symptoms during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence does not demonstrate, nor does the Veteran contend, that symptoms of tinnitus have been continuous since separation from service in August 1967.  As indicated, the August 1967 service separation examination report did not reflect a history or diagnosis of tinnitus.  Following separation from service, the evidence of record shows no complaints, diagnosis, or treatment for tinnitus until January 2009.  The absence of post-service complaints, findings, diagnosis, or treatment for over 40 years after service is one factor that tends to weigh against a finding of continuous symptoms of tinnitus after separation from service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

On the question of continuity of symptoms after service, within approximately four years after separation from service, the Veteran underwent a June 1971 examination for retention in the United States Army Reserve (USAR) only.  Review of the Veteran's ears was normal, and again, the Veteran was not diagnosed with tinnitus nor reported any complaints of symptoms for tinnitus.  On the June 1971 report of medical history, the Veteran also marked "no" for having or ever having had ear, nose, or throat trouble.  Subsequently, at the January 2009 VA outpatient treatment session, the examining physician listed tinnitus under the list of assessment and review of the HEENT revealed findings of tinnitus.  

At the January 2009 VA examination, as noted above, the Veteran informed the examiner as to having bilateral and periodic tinnitus with an onset of at least 10 years.  The Veteran later explained in the June 2010 substantive appeal that his reported onset of 10 years ago for tinnitus was only a guess and should not have been used to deny the claim.  In light of the Veteran's clarification the Board finds that the Veteran does not assert continuous symptoms of tinnitus since separation from service.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed tinnitus is not related to active service, specifically including the noise exposure while in service.  In a February 2009 VA addendum report, the January 2009 VA examiner noted review of the claims file, and opined that the Veteran's tinnitus is post-service in onset and, thus, it is less than likely that tinnitus is the result of military service.

On the question of relationship of tinnitus to service, the only probative nexus opinion on file, in February 2009, weighs against the claim.  The February 2009 VA medical opinion is considered competent and of high probative value because it is factually accurate, supported by sufficient rationale, and rendered after a review of the most recently associated evidence of record.  Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current tinnitus and active service, including no competent or credible evidence of continuity of symptomatology of tinnitus since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  

The Board acknowledges the representative's request, in the September 2011 informal hearing presentation, for the claim of service connection for tinnitus to be reconsidered after a new VA audiological examination has been conducted for the service connection claim for bilateral hearing loss.  The Board finds that a remand for readjudication of the Veteran's claim for tinnitus is not warranted as the claim for bilateral hearing loss is not being remanded for an additional VA audiological examination.  In addition, as noted in the discussion above, the evidence of record is adequate to render a decision for the tinnitus claim on appeal; therefore, an additional remand is not required for readjudication of the claim after additional development for the issue of service connection for bilateral hearing loss has been requested below, and the decision for tinnitus is based on the evidence of record.  See 38 C.F.R. § 5103A(d)(2)(B) (West 2002); Waters v. Shinseki, 601 F.3d 1274, 1277, 1278-79 (Fed. Cir. 2010).

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service 

connection for tinnitus, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is denied.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of service connection for bilateral hearing loss because a new theory of entitlement has been raised by the record and not adequately adjudicated by the Agency of Original Jurisdiction (AOJ).   

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2012).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the injury or disease at issue "is noted" at the time of the examination, acceptance, and enrollment for service, it is characterized as pre-existing and will be considered to have been aggravated by active military service only where there is an increase in disability during such service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  If there is no increase in disability (worsening) shown during service (the burden remaining on the veteran), the presumption of aggravation is not triggered, and the claim is to be denied.  If the evidence demonstrates worsening during service, then the presumption of aggravation arises.  

If the presumption of aggravation arises, the presumption is rebutted when VA shows by clear and unmistakable evidence that the pre-existing injury or disease was not aggravated during service (that is, did not undergo an increase in severity during service or any increase during service was due to the natural progress of the disease).  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In this case, the Board finds that review of the record shows that at the August 1965 service entrance examination the pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
unavailable
15 (20)
LEFT
15 (30)
15 (25)
15 (25) 
unavailable
15 (20)

Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units; therefore, in order to facilitate data comparison, the conversion is represented by the figures in parentheses.  The examiner at the August 1965 service entrance examination did not mark any abnormalities with regard to the Veteran's ears, but the Board notes some degree of bilateral hearing loss beyond the normal ranges was shown by 25 decibels and above from the 500 to 2000 Hertz ranges in the right and left ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  

As a result, the Board finds that a pre-existing bilateral hearing loss disability was "noted" on the August 1965 service entrance examination report; thus, the Veteran is not presumed to have been in sound condition at the time of entry to service, and the Veteran must show aggravation (worsening beyond natural progress) during service before the presumption of aggravation is triggered.  Review of the record shows this new theory of entitlement, service connection for a pre-existing bilateral hearing loss on the basis of aggravation during service, has not been adequately adjudicated by the AOJ.   

Accordingly, the issue of service connection for bilateral hearing loss (whether preexisting hearing loss was aggravated during service) is REMANDED for the following action:

Readjudicate the issue of service connection for bilateral hearing loss as a pre-existing disability on the basis of aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


